Citation Nr: 0002793	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  91-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral knee disabilities. 

A hearing was held on July 13, 1992, in Washington, D.C., 
before the member of the Board rendering the determination in 
this claim.  When the case was previously before the Board in 
November 1992, March 1995, and February 1998, it was remanded 
for further evidentiary and procedural development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The record reflects a current diagnosis of degenerative 
arthritis of both knees with radiographic evidence of 
bilateral tibial tubercle fragmentation.  

3.  Service medical records reflect knee injuries.

4.  The evidence is in equipoise as to whether the veteran's 
degenerative arthritis of the knees is the result of injuries 
incurred in service.



CONCLUSION OF LAW

The grant of service connection is warranted for bilateral 
degenerative arthritis of the knees.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was seen in April 
1975 with complaints referable to the knee.  He reported an 
injury while wrestling 24 hours earlier.  There was no point 
tenderness at that time and the veteran had full range of 
motion.  He was released to active duty.  When he was seen in 
July 1975 for small swelling on the right knee, the veteran 
reported having fallen from a building two weeks earlier.  
Again, there was no tenderness.  The assessment was deep 
bursa.  Records dated in March 1977 reflect complaints of low 
back pain of two to three years duration since boot camp.  
The veteran also noted radiation of pain down the right leg 
to the knee.  X-rays were within normal limits.  The 
assessment was right leg sciatica and low back pain on the 
right, recurrent.  A complaint of right knee pain was noted 
in August 1977.  In December 1977 the veteran was seen again 
with complaints of painless swelling and popping in the right 
knee.  The symptoms were related to exercise.  Reportedly the 
veteran had traumatized the knee in a fall, five months 
earlier.  No symptoms were evident when seen by the examiner, 
with the exception of crepitus in the knee.  The report of 
the veteran's July 1978 physical examination for separation 
from service reflects no pertinent complaints and no 
abnormalities of the lower extremities were noted on clinical 
evaluation. 

VA hospital records dated in February 1984 reflect that the 
veteran was admitted to the neurology service with numerous 
complaints referable to the right side, to include episodes 
of right knee buckling.  Tests revealed mild L5-S1 
radiculopathy on the right.  The report of a VA examination 
conducted in February 1984 during the veteran's 
hospitalization indicates that right knee extension was 
30 degrees to zero degrees with pain down the foot and 
hyperesthesia to pin prick in the right S1 dermatome.  The 
impression was mild sensory radiculopathy of the right S1 
root.  

On VA examination conducted in August 1985, the veteran's 
complaints included right knee pain.  X-rays revealed minimal 
hypertrophic changes in the patellofemoral area.  The 
pertinent impression was chondromalacia patellae, right knee.  

The veteran was hospitalized at a VA Medical Center (VAMC) in 
November 1986 to December 1986 with multiple complaints 
including right hip pain radiating to the right leg.  Motor 
examination showed 5/5 muscle strength with some give way 
weakness in the right lower extremity due to pain.   

Private medical records dated in October 1987 to January 1988 
and signed by C.H. Oliver, M.D., reflect that the veteran was 
seen complaining of stiffness in the back, neck and multiple 
joints to include the knees, but without any local reported 
swollen joints in the periphery.  The symptoms were 
reportedly worse in cold weather and after exercise.  The 
veteran walked slowly with a cane and noted pain on walking.  
There was mild crepitus in the right knee, which was not 
present on the left side.  

VA outpatient treatment records dated in April 1988 reflect 
that when the veteran was seen in the neurology clinic he 
complained of bilateral knee pain, especially after exercise, 
with no swelling or tenderness.  The impression was 
questionable local disease of the knees.  

The veteran testified at his personal hearing before the 
Board in July 1992.  At that time he related that he first 
injured his right knee in 1977 when he fell from a building, 
landing on his knees.  He was treated by a corpsman who 
advised the veteran he had bruised his knees, and to take a 
hot shower, relax and keep off his feet.  The veteran 
reportedly reinjured the knee in a subsequent fall while 
running for physical fitness performance tests.  At that time 
he continued to run until he had completed his 3 mile course, 
after finishing his knee swelled "into a football."  He was 
again seen by a corpsman with the same recommendations.  The 
veteran recalled still another injury which occurred while he 
was wrestling.  He was treated with ice and Tylenol for acute 
pain.  The veteran testified that he continued to be bothered 
with knee symptoms during the remainder of his active 
service, but was not seen in sick call.  He decided to simply 
follow the corpsman's advice to take a hot shower and stay 
off his knees.  The veteran reportedly bruised his left knee 
in 1975.  He said that fluid was drained from the knee at 
that time.  Subsequent left knee symptoms were treated by the 
veteran himself according to the advise given him by the 
corpsmen.  Reportedly he continued to have sharp pain in both 
knees, most of the time, which increased with activity.  
After service the veteran continued self treatment until his 
knee pain reportedly became so excruciating that his knees 
gave way from the pain.  The veteran bought a cane to 
stabilize himself.  He first sought medical attention in 1985 
at a VA Medical Center (VAMC).  He was issued knee braces by 
VA, which he is only able to use in cool weather due to 
swelling of his legs in warm temperatures and the development 
of phlebitis.  At the time of the hearing the veteran 
described the pain in his knees as sharp and deep.  He 
experienced giving way about once a week in the right knee 
only.  He had fallen many times although he used a cane.  
Stiffness affected both knees.  The veteran reported he was 
able to walk approximately one block without resting, but was 
unable to negotiate stairs at all.  He indicated that his 
symptoms had been steady and progressive since separation 
from service.  With regard to his physical examination on 
separation from service the veteran indicated there was no 
specific evaluation of his knees at that time.  

A magnetic resonance imaging spectroscopy (MRI) report dated 
in December 1993 reflects a small abnormality considered to 
possibly represent degenerative right meniscus, and a small 
subchondral cyst involving the medial femoral condyle.  

When the veteran was seen in the VA orthopedic clinic in 
January 1994 and May 1994 it was noted he had a degenerative 
meniscus on the right, along with right lumbar radiculopathy, 
and severe problems with instability resulting in falls.  The 
veteran wore a brace on the right and ambulated with a cane.  
The assessment was anterior knee pain.  Progress notes dated 
in June 1994 indicate the veteran was assigned to 
rehabilitation medicine for chronic low back pain and 
degenerative joint disease of the right knee.  At that time 
he ambulated with forearm crutches and a Swedish knee cage on 
the right knee.  He exhibited a stiff gait and complained of 
constant pain.  

Also of record is a statement signed by the veteran's VA 
treating physician, the Assistant Chief of the Neurology 
Service, and dated in August 1994 which reflects that the 
veteran had been seen for several years in the neurology, 
rheumatology, and orthopedic clinics of the VA Medical Center 
(VAMC), for multiple complaints including fatigue, muscles 
aches, generalized arthralgias, and back and knee pain which 
had resulted in severely decreased mobility, requiring arm 
crutches and knee and leg braces for ambulation.  The veteran 
had been unable to sit, stand or walk for more than a few 
minutes at a time, and could not bend, lift, push, pull, 
squat or kneel at all.  

Clinical records dated in July 1995 reflect treatment in the 
VA neurology clinic for complaints including chronic pain in 
the low back and right knee.  The impression at that time was 
polymyalgia/polyarthritis (fibromyalgia syndrome).

When the veteran was seen in the VA orthopedic clinic in July 
1996 multiple joint pains continued unchanged with the 
veteran presenting with a lumbosacral corset, crutches and 
knee braces.  

The report of the VA examination conducted in April 1999 
reflects the examiner's notation that the claims folder had 
been reviewed.  The veteran complained of constant sharp, 
pains in both knees, which even awakened him several times 
during the night.  He also reportedly experienced swelling, 
buckling, and associated stiffness.  The right knee was more 
symptomatic than the left.  The veteran used Tylenol, for 
pain as well as heat, braces, crutches and a wheelchair.  He 
also did quadriceps strengthening exercises.  It was recorded 
that in November 1998 he had undergone arthroscopic 
chondroplasty of the right patella, with lateral retinacular 
release, medial reefing, and an open distal patellar 
realignment.  The veteran indicated that these procedures had 
relieved approximately 50 percent of his pain.  However, it 
was also recorded that his symptoms were progressively 
worsening.  He reported a history of the onset of symptoms in 
1977 after falling 15 feet from a building.  Approximately 
one year later he fell again striking both knees on rocks. 
The veteran said that following the second accident he ran 
three miles with the result that he developed swelling.  On 
objective examination the veteran presented in a wheelchair.  
He stood and walked with difficulty using elbow crutches.  
The right tibial tubercle was prominent, with well-healed 
surgical scars.  There was mild to moderate effusion in the 
right suprapatellar area.  Diffuse tenderness was noted in 
both knees, more on the right.  There was also marked thigh 
muscle atrophy on the right.  There was no instability.  
Range of motion was painful.  Motion was limited by pain on 
the right side to 100 degrees flexion to near complete 
extension.  The veteran had motion on the left side ranging 
from full extension to 120 degrees flexion.  Weakness of the 
thigh muscles was considered probably to be associated with 
pain in his knee joints.  X-rays revealed bilateral tibial 
tubercle fragmentation with retained screw fixation devices, 
in the right tibial plateau.  The impression was degenerative 
arthritis both knees.  The examiner opined that the veteran 
did damage to the knee cartilages in his falls, while on 
active duty.  The doctor stated that the condition had 
"persisted over the years, and, his present state may be due 
to developing degenerative changes.  These however are not 
yet evident on x-ray."  In the examiner's opinion the 
veteran's service-connected back disability had not caused or 
aggravated his knee disorders.  

In a statement signed in April 1999, the veteran's private 
medical doctor, Thomas J. Harries, M.D., related that the 
veteran had presented to him in August 1998 with a 20 year 
history of instability in the knees, dating back to injuries 
in service in the 1970's.  It was thought that the veteran's 
problem was patellofemoral subluxation, and he underwent 
patella related-alignment surgery which was initially very 
successful.  Five months post surgery the veteran was 
beginning to report feelings of instability and pain with 
activity.  The right knee having given way, buckling inward 
on a couple of occasions.  On physical examination there was 
good healing of the osteotomy and no effusion or ligamentous 
laxity.  Significant quadriceps atrophy was noted.  It was 
considered that the etiology of the veteran's current 
problems may simply be atrophy and weakness.  With regard to 
the causality of the overall problem, Dr. Harries noted that 
he had not reviewed the veteran's medical records from 
service.  However when the veteran presented to the doctor he 
had some underlying patella mal-alignment which was 
significantly compromised by the bracing, atrophy, and 
weakness of his muscles for whatever cause that may be. 
Dr. Harries opined that there was certainly a significant 
contributory factor from the previous trauma to the right 
knee as well as the immobility and atrophy resulting from 
treatment that contributed to the veteran's current problem.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.  
Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The record in this case reflects a current diagnosis of 
degenerative arthritis of both knees and radiographic 
evidence of bilateral tibial tubercle fragmentation.  Knee 
injuries are reflected in the veteran's service medical 
records.  Additionally, the April 1999 VA examiner concluded 
after reviewing the veteran's medical record, that he had 
damaged his knee cartilages in the falls he sustained during 
service and the condition had persisted over the years, with 
his current condition possibly due to developing degenerative 
changes, not yet evident on x-rays.  Thus the record reflects 
competent evidence of each of the elements of a plausible 
service connection claim, a medical diagnosis of a current 
disability, injury in service and a medical nexus between the 
current disorder and service.  Therefore the veteran's claim 
is well-grounded.

Turning to a merits review of the issue on appeal it is noted 
that despite the current evidence of degenerative arthritis 
there is no evidence that the condition was present during 
the period of one year following separation from service.  
Accordingly presumptive service connection is not for 
application in this case.  However, the April 1999 VA 
examiner has clearly opined, based on review of the full 
medical file, that the current disabilities are etiologically 
related to damage sustained during active service.  This 
conclusion is without contradiction in the record.  Although 
the veteran's private medical doctor did not have access to 
the complete medical record, he concurred with the VA 
examiner to the extent that he concluded previous trauma, and 
the immobility and atrophy resulting from treatment, 
constituted a significant contributory factor in the 
veteran's current right knee condition.  

The law requires that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
this case, when the evidence is construed in the manner most 
favorable to the veteran, resolving doubt in his favor, the 
record supports service connection for bilateral knee 
disabilities.  


ORDER

Service connection is granted for bilateral degenerative 
arthritis of the knees.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

